UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 29-85257870 (Registrant's telephone number) Copy of Communications to: Bernard & Yam, LLP Attn: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Fax: 212-219-3604 Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: as of September 30, 2011, 156,000,000 shares of common stock and as of October 24, 2011, 156,000,000 shares of common stock. CHINA FORESTRY, INC. Form 10-Q for the period ended September 30, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4 - CONTROLS AND PROCEDURES 29 PART II - OTHER INFORMATION 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 30 ITEM 5. OTHER INFORMATION 30 ITEM 6 - EXHIBITS 30 2 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ Restricted cash (Note 10) - Accounts receivable, net (Note 5) Other receivables Other receivables-related parties (Note 16) Inventories (Note 6) Prepayment (Note 7) Total Current Assets Property, plant and equipment, net (Note 8) Intangible assets (Note 9) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 10) $ Accounts payable Other payables Due to related parties (Note 16) Accrued expenses Interest payable Advance from customers Long-term loans due within one year (Note 11) Total Current Liabilities Convertible promissory note-shareholders (Note 12) Total Liabilities Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000shares authorized, 156,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements F2 3 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue Net sales $ Cost of Godds Sold ) Gross Profit Operating Expenses Selling expenses General and administrative expenses (Note 13) Total operating expenses Loss from operations ) Other Income (Expenses) Interest expense ) Other expenses (8
